By the Court.—
As this property never vested in possession during the coverture of the plaintiff’s interstate with his wife Sarah, he could only have recovered in the event of his surviving the donor and his wife, by taking out administration upon his deceased wife’s effects. And even then the property would have been assets in his hands to pay the debts of his wife, contracted while she was sole. Upon his death, his administrator can recover at law, only such things, whereof he might have acquired the possession in his own right, and not those which he was compellable to pursue in a representative character. The administrator of the wife, therefore, is the proper person to bring this action; and when the property is recovered, it will be liable, as before, to the legal claims against the wife, and the residue belongs to the representatives of the husband as her next of kin.